Order unanimously reversed on the law without costs and motion denied. Memorandum: Defendant contends that the trial court erred in granting plaintiff summary judgment. We agree. Accepting, as we must for the purposes of this motion, the nonmoving party’s evidence as true (see, Hourigan v McGarry, 106 AD2d 845), summary judgment must be denied because there is at least arguably an issue of fact regarding the existence of the partnership (see, Missan v Schoenfeld, 95 AD2d 198). (Appeal from order of Supreme Court, Erie County, Rath, J.—dissolution of partnership.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.